Title: To Benjamin Franklin from James Lovell, 6 August 1779
From: Lovell, James
To: Franklin, Benjamin


Honble. Sir
Philadelphia Aug. 6. 1779
Your favor of July 22d 1778, forwarded from Nantes by Mr. Williams the 25th of February this Year, arrived not here till the 31st. of July. I wonder the more that so very few of yr. letters reach Philada. in the Course of a Year as Mr. Dumas finds means to convey a series above the Numbers of the Alphabet in the same term of time, and is also in continual Correspondence wth. you.
It is needless at this Season to take up the different Parts of your long letter, for which I feel myself, however, obliged to you: But, I cannot omit to notice that you are totally mistaken as to “partial Objections” having been before Congress at the time of their dissent to the 11th. & 12th. articles. It is true that, since that Period, much has been read from the Persons you suppose to have written on that subject.
You will long e’er now have seen the use which has been made of my letter to you respecting Mr. Deane’s Recall. I at least made a Show of a Disposition to befriend him. I really had such a Disposition; and, early on his arrival, let him know what had grounded that Proceeding of Congress, in hope that he would not be driven by a false Jealousy, which he discovered, so as to suffer Wreck upon the Quick sands of Indiscretion. All my Aim was in vain; He has been borne headlong. His Publication of Decr. 5th has, in my opinion, totally ruined his claims to any public trust on the ground of his Hability in Affairs. And, however you may not discover the great Malignity of his Innuendoes, you cannot but see & own that his Peice contains dowright Lies which must be pointed out to the Public, who have not yet your good Grounds for Conviction.
There is not a single Circumstance which is mentioned against Mr. Lee that is supported, except his not having the Confidence of the french Court. The Ministers must have been Angels of Light not to have conceived Prejudices in Consequence of the indefatigable Arts of one who thought himself saddled, when a Colleague of Sense Honor and Integrity was given to him by Congress. The Ministry were misled but, the Consequence does not follow that, therefore, Congress should destroy an able & faithful Servant. What slippery Ground would this make for our Ministers abroad? Will there not probably be ambitious Men always in Congress to trip them? But I drop the disagreable Subject and go to the pleasing Office of assuring you of the Attachment with which I am Honorable Sir Your most humble Servant
James Lovell
Honble. Doctr. Franklin.
 
Addressed: Honorable / Doctor Franklin / Minister Plenipotentiary / of the United States of America / at the Court of France / Passy
Notation: James Lovell Phyladelphie 6e. aout 1779.
